UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from to 000-53673 (Commission file No.) NetREIT, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization 33-0841255 (I.R.S. employer identification no.) 1282 Pacific Oaks Place, Escondido, California 92029 (Address of principal executive offices) (760) 471-8536 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x. At November 8, 2010, registrant had issued and outstanding11,795,463 shares of its common stock,$0.01 par value. INDEX Page Part I FINANCIAL INFORMATION: 3 Item 1. FINANCIAL STATEMENTS: 3 Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 4 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) 5 Condensed Consolidated Statements of Shareholders’ Equity for the Three and Nine Months Ended September 30, 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 53 Item 4T. Controls and Procedures 53 Part II OTHER INFORMATION 54 Item 1. Legal Proceedings 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 55 Item 4. [Removed and Reserved] 55 Item 5. Other Information 55 Item 6. Exhibits 56 Signatures 57 Exhibit 31.1 58 Exhibit 31.2 59 Exhibit 32.1 60 2 Index Part I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Index NetREIT, Inc. Condensed Consolidated Balance Sheets September 30, 2010 December 31, 2009 (Unaudited) ASSETS Real estate assets, net $ $ Lease intangibles, net Land purchase option Investment in real estate ventures — Mortgages receivable and interest Cash and cash equivalents Restricted cash Tenant receivables, net Due from related party Other assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Mortgage notes payable $ $ Accounts payable and accrued liabilities Dividends payable Tenant security deposits Total liabilities Commitments and contingencies Shareholders’ equity: Convertible Series AA preferred stock, $0.01 par value at September 30, 2010,no par value at December 31, 2009, $25 liquidating preference, shares authorized: 1,000,000; No shares issued and outstanding at September 30, 2010 (redeemed in May 2010); 50,200 shares issued and outstanding, liquidating value of $1,255,000 at December 31, 2009 — Common stock Series A, $0.01 par value at September 30, 2010, no par value at December 31, 2009, shares authorized: 100,000,000; 11,793,661 and 10,224,262 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Common stock Series B, $0.01 par value at September 30, 2010, no par value at December 31, 2009,shares authorized: 1,000, no shares issued and outstanding at September 30, 2010 and December 31, 2009 — — Additional paid-in capital Dividends paid in excess of accumulated losses (29,068,384 ) (21,104,741 ) Total NetREIT shareholders’ equity Noncontrolling interests Total Shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 4 Index NetREIT, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Rental income $ Costs and expenses: Interest Rental operating costs General and administrative Depreciation and amortization Total costs and expenses Other income (expense): Interest income Equity in earnings (losses) of real estate ventures — (50,382 ) Total other income, net Net loss before noncontrolling interests (689,932 ) (640,453 ) (2,330,827 ) (1,817,172 ) Income attributable to noncontrolling interests — — Net loss (750,828 ) (640,453 ) (2,486,218 ) (1,817,172 ) Preferred stock dividends — (21,963 ) (34,447 ) (65,888 ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding — basic and diluted See notes to condensed consolidated financial statements. 5 Index NetREIT, Inc. Condensed Consolidated Statements of Shareholders’ Equity Nine Months Ended September 30, 2010 (Unaudited) Convertible Series AA Preferred Stock Common Stock Additional Paid-in Dividends Paid in Excess of Accumulated Total NetREIT Shareholders’ Noncontrolling Shares Amount Shares Amount Capital Losses Equity Interests Total Balance, December 31, 2009 $ ) $ $ $ Maryland reincorporation (85,343,431 ) Sale and other issuances of common stock and warrants at $10 per share Stock issuance costs ) (2,264,786 ) (2,264,786 ) Redemption of preferred stock (50,200 ) (1,028,916 ) (226,084 ) (1,255,000 ) (1,255,000 ) Exercise of stock options 15 Exercise of warrants 2 Repurchase of common stock ) (79 ) Shares issued upon expiration of warrants (453,889 ) Vesting of restricted stock previously issued 11 Contributed capital of noncontrolling interests Net (loss) income (2,486,218 ) (2,486,218 ) (2,330,827 ) Dividends (paid)/reinvested (3,133,292 ) (1,436,347 ) (1,436,347 ) Dividends (declared)/ reinvested (1,664,160 ) (751,228 ) (751,228 ) Balance, September 30, 2010 — $
